Title: From George Washington to Nathaniel Gorham, 9 May 1789
From: Washington, George
To: Gorham, Nathaniel



Sir,
New York May 9th 1789.

I have received your letter of the 10th of march, and must beg you to be assured that your good wishes and kind gratulations were very pleasing to me, and have my warmest acknowledgments. I shall feel a degree of confidence in the execution of my office in proportion to the assurances of support which I receive from respectable and worthy Characters in every part of the Union.
I beleive I need not say that the most delicate—and in many instances, the most unpleasing part of my administration, will

be the nomination to offices. Notwithstanding I have entered upon this novel and arduous business, unbound by a single engagement—and, so far as I know my own heart, uninfluenced by any ties of blood or friendship, yet I am well assured I shall find no small difficulty in advancing such characters only to office as will give universal, or general satisfaction. This consolation, however, will never quit me—that the interest of the American Union shall be the great object in view—and that no means, in my power, shall be left untried to find out and bring forward such persons as have, upon every consideration, the best claims—are the most deserving, and will be most likely to promote this important end—With very great esteem, I am, Sir, Your most Obedt Hble Servt

Go: Washington

